--------------------------------------------------------------------------------

THIS INSTRUMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS INSTRUMENT
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

USD $10,106,025.00 February 6, 2013

ARKANOVA ACQUISITION CORPORATION

AMENDED & RESTATED SECURED PROMISSORY NOTE

     FOR VALUE RECEIVED, Arkanova Acquisition Corporation, a corporation
organized and existing under the laws of the State of Nevada (the “Company”),
promises to pay to Aton Select Funds Limited, the registered holder hereof (the
“Holder”), the principal sum of US$10,106,025.00 on the Maturity Date (as
defined below) and to pay interest on the principal sum outstanding from time to
time in arrears at the rate of six percent (6.0 %) per annum (computed on the
basis of the actual number of days elapsed and a year of 365 days), accruing
from the date of initial issuance of this amended & restated secured promissory
note (the “Note”), until payment in full of the principal sum has been made or
duly provided for (whether before or after the Maturity Date). This Note is
being issued by the Company in exchange for the loan by the Holder to the
Company of an additional US$1,500,000.00 plus the cancellation of that certain
amended and restated secured promissory note from the Company to Investor dated
July 1, 2012, with a currently outstanding amount of US$8,606,025.00.

     This Note is also being issued pursuant to the terms of an amended &
restated note purchase agreement of even date herewith (the “NPA”), to which the
Company and the Holder (or the Holder’s predecessor in interest) are parties.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the NPA.

     This Note is subject to the following additional provisions:

     1. Maturity Date. The term “Maturity Date” means March 31, 2014.

     2. Security. The payment when due of this Note is secured by a pledge of
all of the membership interests in the Company’s wholly owned subsidiary,
Provident Energy of Montana, LLC, a Montana limited liability company, in
accordance with the terms and conditions of an amended & restated pledge
agreement of even date herewith.

     3. Manner of Payments of Principal. All payments of principal on this Note
shall be made “in cash” in immediately available good funds of United States of
America currency by wire transfer to an account designated in writing by the
Holder to the Company (which account may be changed by notice similarly given).
For purposes of this Note, the phrase “date of payment” means the date good
funds are received in the account designated by the notice which is then
currently effective.

--------------------------------------------------------------------------------

     4. Payment of Interest. Interest on this Note shall be paid within ten (10)
Business Days following the Maturity Date in shares of common stock of Arkanova
Energy Corporation, the publicly traded parent corporation of the Company
(“AEC”). The number of shares of common stock of AEC payable as interest on the
Note shall be determined by dividing US$606,361.50 by the average stock price
for AEC’s common stock over the fifteen (15) Business Day period immediately
preceding the Maturity Date.

     5. Prepayment Provisions. This Note may be prepaid in whole or in part at
any time prior to the Maturity Date, without penalty, so long as all accrued
interest is paid in shares of common stock AEC as determined in Section 4 above
with the date of payment being substituted for the Maturity Date in making the
calculation of the number of shares to be delivered to the Holder by the
Company.

     6. Default. The Company shall be in default hereunder if payment is not
made by the end of the Holder’s close of business on the tenth (10th) Business
Day following the Maturity Date.

     7. No Impairment; Direct Obligation. Subject to the terms of the NPA, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency, as herein
prescribed. This Note is a direct obligation of the Company.

     8. Limited Recourse. No recourse shall be had for the payment of the
principal of, or the interest on, this Note, or for any claim based hereon, or
otherwise in respect hereof, against any incorporator, shareholder, officer or
director, as such, past, present or future, of the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such liability
being, by the acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.

     9. Restrictions on Resale. The Holder of the Note, by acceptance hereof,
agrees that this Note is being acquired for investment and that such Holder will
not offer, sell or otherwise dispose of this Note except under circumstances
which will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state blue sky or foreign laws or similar laws relating to the
sale of securities.

     10. Notices. Any notice given by any party to the other with respect to
this Note shall be given in the manner contemplated by the NPA in the Section
entitled “Notices.”

     11. Applicable Laws. This Note shall be governed by and construed in
accordance with the laws of the State of Texas. Each of the parties consents to
the exclusive jurisdiction of the Courts of the State of Texas in connection
with any dispute arising under this Note and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Note.

     12. Jury Trial Waiver. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out of or in
connection with this Note.

2

--------------------------------------------------------------------------------

     13. Events of Default. Each of he following shall constitute an “Event of
Default”:

     (a) Default in Payment. The Company shall default in the payment of
principal or interest on this Note or any other amount due; or

     (b) Breach of Representation or Warranty. Any of the representations or
warranties made by the Company herein, in the NPA or any of the other
Transaction Documents shall be false or misleading in any material respect at
the time made; or

     (c) Change of Management. The occurrence of any event which results in the
current executive officers of the Company no longer serving in their respective
current capacities with the Company; or

     (d) Assignment for Creditors. The Company shall (i) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; or (ii)
apply for or consent to the appointment of a trustee, liquidator or receiver for
its or for a substantial part of its property or business; or

     (e) Appointment of Trustee. A trustee, liquidator or receiver shall be
appointed for the Company or for a substantial part of its property or business
without its consent; or

     (f) Court Control. Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

     (g) Bankruptcy Proceedings. Bankruptcy, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company.

     If an Event of Default shall have occurred, then, or at any time
thereafter, and in each and every such case, unless such Event of Default shall
have been waived in writing by the Holder (which waiver shall not be deemed to
be a waiver of any subsequent default) at the option of the Holder and in the
Holder’s sole discretion, the Holder may consider this Note immediately due and
payable (and the Maturity Date shall be accelerated accordingly), without
presentment, demand, protest or notice of any kinds, all of which are hereby
expressly waived, anything herein or in any note or other instruments contained
to the contrary notwithstanding, and interest shall accrue on the total amount
due (the “Default Amount”) on the date of the Event of Default (the “Default
Date”) at the rate of 12% per annum or the maximum rate allowed by law,
whichever is lower, from the Default Date until the date payment is made, and
the Holder may immediately enforce any and all of the Holder’s rights and
remedies provided herein or any other rights or remedies afforded by law.

     14. Covenants of the Company. The Company covenants and agrees that, so
long as any principal of, or interest on, this Note shall remain unpaid, unless
the Holder shall otherwise consent in writing, it will comply with the following
terms:

     (a) Reporting Requirements. The Company will furnish to the Holder or make
publicly available:

     (i) as soon as possible, and in any event within ten (10) days after
obtaining knowledge of the occurrence of (A) an Event of Default, (B) an event
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default, or (C) a material adverse change in the condition or
operations, financial or otherwise, of the Company, taken as whole, the written
statement of the Chief Executive Officer or the Chief Financial Officer of the
Company, setting forth the details of such Event of Default, event or material
adverse change; and

3

--------------------------------------------------------------------------------

     (ii) promptly after the commencement thereof, notice of each action, suit
or proceeding before any court or other governmental authority or other
regulatory body or any arbitrator as to which there is a reasonable possibility
of a determination that would (A) materially impact the ability of the Company
to conduct its business, (B) materially and adversely affect the business,
operations or financial condition of the Company, or (C) impair the validity or
enforceability of the Note or the ability of the Company to perform their
obligations under the Note.

     (b) Compliance with Laws. The Company will comply, in all material respects
with all applicable laws, rules, regulations and orders, except to the extent
that noncompliance would not have a Material Adverse Effect upon the business,
operations or financial condition of the Company taken as a whole.

     (c) Preservation of Existence. The Company will maintain and preserve its
existence.

     (d) Maintenance of Properties. The Company will maintain and preserve all
of its material properties which are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, at all times with the provisions of all material leases (including
oil and gas leases) to which it is a party as lessee or under which it occupies
property, so as to prevent any material forfeiture or material loss thereof
thereunder.

     (e) Maintenance of Insurance. The Company will maintain, with responsible
and reputable insurers, insurance with respect to its properties and business,
in such amounts and covering such risks, as is carried generally in accordance
with sound business practice by companies in similar businesses in the same
localities in which the Company is situated.

     (f) Keeping of Records and Books of Account. The Company will keep adequate
records and books of account, with complete entries made in accordance with
generally accepted accounting principles, reflecting all of its financial and
other business transactions.

4

--------------------------------------------------------------------------------

     15. Qualification. In the event for any reason, any payment by or act of
the Company or the Holder shall result in payment of interest which would exceed
the limit authorized by or be in violation of the law of the jurisdiction
applicable to this Note, then ipso facto the obligation of the Company to pay
interest or perform such act or requirement shall be reduced to the limit
authorized under such law, so that in no event shall the Company be obligated to
pay any such interest, perform any such act or be bound by any requirement which
would result in the payment of interest in excess of the limit so authorized. In
the event any payment by or act of the Company shall result in the extraction of
a rate of interest in excess of a sum which is lawfully collectible as interest,
then such amount (to the extent of such excess not returned to the Company)
shall, without further agreement or notice between or by the Company or the
Holder, be deemed applied to the payment of principal, if any, hereunder
immediately upon receipt of such excess funds by the Holder, with the same force
and effect as though the Company had specifically designated such sums to be so
applied to principal and the Holder had agreed to accept such sums as an
interest-free prepayment of this Note. If any part of such excess remains after
the principal has been paid in full, whether by the provisions of the preceding
sentences of this Section or otherwise, such excess shall be deemed to be an
interest-free loan from the Company to the Holder, which loan shall be payable
immediately upon demand by the Company. The provisions of this Section shall
control every other provision of this Note.

Signature

     To evidence the binding effect of the foregoing provisions, the Company has
caused this instrument to be duly executed by an officer thereunto duly
authorized as of, but not necessarily on, the date first above written.

  ARKANOVA ACQUISITION CORPORATION                           By: “Pierre
Mulacek”     Pierre Mulacek, President

5

--------------------------------------------------------------------------------